Exhibit 10.13

HSN, INC.

AMENDED AND RESTATED

2008 STOCK AND ANNUAL INCENTIVE PLAN

Section 1. Purpose; Definition

The purpose of this Plan is (a) to give the Company a competitive advantage in
attracting, retaining and motivating officers, employees, directors and/or
consultants and to provide the Company and its Subsidiaries and Affiliates with
a stock and incentive plan providing incentives directly linked to stockholder
value and (b) to assume and govern other awards pursuant to the adjustment of
awards granted under any IAC Long Term Incentive Plan (as defined in the
Employee Matters Agreement) in accordance with the terms of the Employee Matters
Agreement (“Adjusted Awards”). Certain terms used herein have definitions given
to them in the first place in which they are used. In addition, for purposes of
this Plan, the following terms are defined as set forth below:

(a) “Affiliate” means a corporation or other entity controlled by, controlling
or under common control with, the Company.

(b) “Applicable Exchange” means Nasdaq or such other securities exchange as may
at the applicable time be the principal market for the Common Stock.

(c) “Award” means an Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, or other stock-based award granted or assumed pursuant to
the terms of this Plan, including Adjusted Awards.

(d) “Award Agreement” means a written or electronic document or agreement
setting forth the terms and conditions of a specific Award.

(e) “Beneficial Ownership” shall have the meaning given in Rule 13d-3
promulgated under the Exchange Act.

(f) “Board” means the Board of Directors of the Company.

(g) “Bonus Award” means a bonus award made pursuant to Section 9.

(h) “Cause” means, unless otherwise provided in an Award Agreement, (i) “Cause”
as defined in any Individual Agreement to which the applicable Participant is a
party, or (ii) if there is no such Individual Agreement or if it does not define
Cause: (A) the willful or gross neglect by a Participant of his employment
duties; (B) the plea of guilty or nolo contendere to, or conviction for, the
commission of a felony offense by a Participant; (C) a material breach by a
Participant of a fiduciary duty owed to the Company or any of its subsidiaries;
(D) a material breach by a Participant of any nondisclosure, non-solicitation or
non-competition obligation owed to the Company or any of its Affiliates; or
(E) before a Change in Control, such other events as shall be determined by the



--------------------------------------------------------------------------------

Committee and set forth in a Participant’s Award Agreement. Notwithstanding the
general rule of Section 2(c), following a Change in Control, any determination
by the Committee as to whether “Cause” exists shall be subject to de novo
review.

(i) “Change in Control” has the meaning set forth in Section 10(c).

(j) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any successor thereto, the Treasury Regulations thereunder and other
relevant interpretive guidance issued by the Internal Revenue Service or the
Treasury Department. Reference to any specific section of the Code shall be
deemed to include such regulations and guidance, as well as any successor
provision of the Code.

(k) “Commission” means the Securities and Exchange Commission or any successor
agency.

(l) “Committee” has the meaning set forth in Section 2(a).

(m) “Common Stock” means common stock, par value $0.01 per share, of the
Company.

(n) “Company” means HSN, Inc., a Delaware corporation, or its successor.

(o) “Disability” means (i) “Disability” as defined in any Individual Agreement
to which the Participant is a party, or (ii) if there is no such Individual
Agreement or it does not define “Disability,” (A) permanent and total disability
as determined under the Company’s long-term disability plan applicable to the
Participant, or (B) if there is no such plan applicable to the Participant or
the Committee determines otherwise in an applicable Award Agreement,
“Disability” as determined by the Committee. Notwithstanding the above, with
respect to an Incentive Stock Option, Disability shall mean Permanent and Total
Disability as defined in Section 22(e)(3) of the Code and, with respect to all
Awards, to the extent required by Section 409A of the Code, “disability” within
the meaning of Section 409A of the Code.

(p) “Disaffiliation” means a Subsidiary’s or Affiliate’s ceasing to be a
Subsidiary or Affiliate for any reason (including, without limitation, as a
result of a public offering, or a spinoff or sale by the Company, of the stock
of the Subsidiary or Affiliate) or a sale of a division of the Company and its
Affiliates.

(q) “EBITA” means for any period, operating profit (loss) plus (i) amortization,
including goodwill impairment, (ii) amortization of non-cash distribution and
marketing expense and non-cash compensation expense, (iii) restructuring
charges, (iv) non-cash write-downs of assets or goodwill, (v) charges relating
to disposal of lines of business, (vi) litigation settlement amounts and
(vii) costs incurred for proposed and completed acquisitions.

 

2



--------------------------------------------------------------------------------

(r) “EBITDA” means for any period, operating profit (loss) plus (i) depreciation
and amortization, including goodwill impairment, (ii) amortization of non-cash
distribution and marketing expense and non-cash compensation expense,
(iii) restructuring charges, (iv) non-cash write-downs of assets or goodwill,
(v) charges relating to disposal of lines of business, (vi) litigation
settlement amounts and (vii) costs incurred for proposed and completed
acquisitions.

(s) “Eligible Individuals” means directors, officers, employees and consultants
of the Company or any of its Subsidiaries or Affiliates, and prospective
employees and consultants who have accepted offers of employment or consultancy
from the Company or its Subsidiaries or Affiliates.

(t) “Employee Matters Agreement” means the Employee Matters Agreement by and
among IAC, Ticketmaster, Interval Leisure Group, Inc., HSN, Inc. and
Tree.com, Inc.

(u) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and any successor thereto.

(v) “Fair Market Value” means, unless otherwise determined by the Committee, the
closing price of a share of Common Stock on the Applicable Exchange on the date
of measurement, or if Shares were not traded on the Applicable Exchange on such
measurement date, then on the next preceding date on which Shares were traded,
all as reported by such source as the Committee may select. If the Common Stock
is not listed on a national securities exchange, Fair Market Value shall be
determined by the Committee in its good faith discretion, taking into account,
to the extent appropriate, the requirements of Section 409A of the Code.

(w) “Free-Standing SAR” has the meaning set forth in Section 5(b).

(x) “Grant Date” means (i) the date on which the Committee by resolution selects
an Eligible Individual to receive a grant of an Award and determines the number
of Shares to be subject to such Award or the formula for earning a number of
shares or cash amount, (ii) such later date as the Committee shall provide in
such resolution or (iii) the initial date on which an Adjusted Award was granted
under the IAC Long Term Incentive Plan.

(y) “Group” shall have the meaning given in Section 13(d)(3) and 14(d)(2) of the
Exchange Act.

(z) “IAC” means IAC/InterActiveCorp, a Delaware corporation.

 

3



--------------------------------------------------------------------------------

(aa) “Incentive Stock Option” means any Option that is designated in the
applicable Award Agreement as an “incentive stock option” within the meaning of
Section 422 of the Code, and that in fact so qualifies.

(bb) “Individual Agreement” means an employment, consulting or similar agreement
between a Participant and the Company or one of its Subsidiaries or Affiliates.

(cc) “Nasdaq” means the National Association of Securities Dealers Inc.
Automated Quotation System.

(dd) “Nonqualified Option” means any Option that is not an Incentive Stock
Option.

(ee) “Option” means an Award granted under Section 5.

(ff) “Participant” means an Eligible Individual to whom an Award is or has been
granted.

(gg) “Performance Goals” means the performance goals established by the
Committee in connection with the grant of Restricted Stock, Restricted Stock
Units or Bonus Awards or other stock-based awards. In the case of
Qualified-Performance Based Awards, (i) such goals shall be based on the
attainment of one or any combination of the following: specified levels of
earnings per share from continuing operations, net profit after tax, EBITDA,
EBITA, gross profit, cash generation, unit volume, market share, sales, asset
quality, earnings per share, operating income, revenues, return on assets,
return on operating assets, return on equity, profits, total stockholder return
(measured in terms of stock price appreciation and/or dividend growth), cost
saving levels, marketing-spending efficiency, core non-interest income, change
in working capital, return on capital, and/or stock price, with respect to the
Company or any Subsidiary, Affiliate, division or department of the Company and
(ii) such Performance Goals shall be set by the Committee within the time period
prescribed by Section 162(m) of the Code and related regulations. Such
Performance Goals also may be based upon the attaining of specified levels of
Company, Subsidiary, Affiliate or divisional performance under one or more of
the measures described above relative to the performance of other entities,
divisions or subsidiaries.

(hh) “Plan” means this HSN, Inc. 2008 Stock and Annual Incentive Plan, as set
forth herein and as hereafter amended from time to time.

(ii) “Plan Year” means the calendar year or, with respect to Bonus Awards, the
Company’s fiscal year if different.

(jj) “Qualified Performance-Based Award” means an Award intended to qualify for
the Section 162(m) Exemption, as provided in Section 11.

(kk) “Restricted Stock” means an Award granted under Section 6.

 

4



--------------------------------------------------------------------------------

(ll) “Restricted Stock Units” means an Award granted under Section 7.

(mm) “Resulting Voting Power” shall mean the outstanding combined voting power
of the then outstanding voting securities entitled to vote generally in the
election of directors (or equivalent governing body, if applicable) of the
entity resulting from a Business Combination (including, without limitation, an
entity which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries).

(nn) “Retirement” means retirement from active employment with the Company, a
Subsidiary or Affiliate at or after the Participant’s attainment of age 65.

(oo) “Section 162(m) Exemption” means the exemption from the limitation on
deductibility imposed by Section 162(m) of the Code that is set forth in
Section 162(m)(4)(C) of the Code.

(pp) “Separation” has the meaning set forth in the Employee Matters Agreement.

(qq) “Share” means a share of Common Stock.

(rr) “Specified Employee” shall mean any individual who is a “key employee” (as
defined in Section 416(i) of the Code without regard to paragraph (5) thereof)
with respect to the Company and its affiliates, as determined by the Company in
accordance with its uniform policy with respect to all arrangements subject to
Section 409A of the Code, based upon the twelve (12) month period ending
December 31st. All individuals who are determined to be key employees under
Section 416(i)(1)(A)(i), (ii) or (iii) of the Code (without regard to paragraph
(5) thereof) on December 31st shall be treated as Specified Employees for
purposes of the Plan during the twelve (12) month period that begins on the
following April 1st.

(ss) “Stock Appreciation Right” has the meaning set forth in Section 5(b).

(tt) “Subsidiary” means any corporation, partnership, joint venture, limited
liability company or other entity during any period in which at least a 50%
voting or profits interest is owned, directly or indirectly, by the Company or
any successor to the Company.

(uu) “Tandem SAR” has the meaning set forth in Section 5(b).

(vv) “Term” means the maximum period during which an Option or Stock
Appreciation Right may remain outstanding, subject to earlier termination upon
Termination of Employment or otherwise, as specified in the applicable Award
Agreement.

 

5



--------------------------------------------------------------------------------

(ww) “Termination of Employment” means the termination of the applicable
Participant’s employment with, or performance of services for, the Company and
any of its Subsidiaries or Affiliates. Unless otherwise determined by the
Committee, if a Participant’s employment with, or membership on a board of
directors of the Company and its Affiliates terminates but such Participant
continues to provide services to the Company and its Affiliates in a
non-employee director capacity or as an employee, as applicable, such change in
status shall not be deemed a Termination of Employment. A Participant employed
by, or performing services for, a Subsidiary or an Affiliate or a division of
the Company and its Affiliates shall be deemed to incur a Termination of
Employment if, as a result of a Disaffiliation, such Subsidiary, Affiliate, or
division ceases to be a Subsidiary, Affiliate or division, as the case may be,
and the Participant does not immediately thereafter become an employee of (or
service provider for), or member of the board of directors of, the Company or
another Subsidiary or Affiliate. Temporary absences from employment because of
illness, vacation or leave of absence and transfers among the Company and its
Subsidiaries and Affiliates shall not be considered Terminations of
Employment. Notwithstanding the foregoing, with respect to any Award that
constitutes “nonqualified deferred compensation” within the meaning of
Section 409A of the Code, “Termination of Employment” shall mean a “separation
from service” as defined under Section 409A of the Code. For the avoidance of
doubt, the Separation shall not constitute a Termination of Employment for
purposes of any Adjusted Award.

Section 2. Administration

(a) Committee. The Plan shall be administered by the Compensation Committee of
the Board or such other committee of the Board as the Board may from time to
time designate (the “Committee”), which shall be composed of not less than two
directors, and shall be appointed by and serve at the pleasure of the Board. The
Committee shall, subject to Section 11, have plenary authority to grant Awards
pursuant to the terms of the Plan to Eligible Individuals. Among other things,
the Committee shall have the authority, subject to the terms and conditions of
the Plan and the Employee Matters Agreement (including the original terms of the
grant of the Adjusted Award):

(i) to select the Eligible Individuals to whom Awards may from time to time be
granted;

(ii) to determine whether and to what extent Incentive Stock Options,
Nonqualified Options, Stock Appreciation Rights, Restricted Stock, Restricted
Stock Units, other stock-based awards, or any combination thereof, are to be
granted hereunder;

(iii) to determine the number of Shares to be covered by each Award granted
hereunder;

 

6



--------------------------------------------------------------------------------

(iv) to determine the terms and conditions of each Award granted hereunder,
based on such factors as the Committee shall determine;

(v) subject to Section 12, to modify, amend or adjust the terms and conditions
of any Award;

(vi) to adopt, alter and repeal such administrative rules, guidelines and
practices governing the Plan as it shall from time to time deem advisable;

(vii) subject to Section 11, to accelerate the vesting or lapse of restrictions
of any outstanding Award, based in each case on such considerations as the
Committee in its sole discretion determines;

(viii) to interpret the terms and provisions of the Plan and any Award issued
under the Plan (and any agreement relating thereto);

(ix) to establish any “blackout” period that the Committee in its sole
discretion deems necessary or advisable;

(x) to determine whether, to what extent, and under what circumstances cash,
Shares, and other property and other amounts payable with respect to an Award
under this Plan shall be deferred either automatically or at the election of the
Participant;

(xi) to decide all other matters that must be determined in connection with an
Award; and

(xii) to otherwise administer the Plan.

(b) Procedures.

(i) The Committee may act only by a majority of its members then in office,
except that the Committee may, except to the extent prohibited by applicable law
or the listing standards of the Applicable Exchange and subject to Section 11,
allocate all or any portion of its responsibilities and powers to any one or
more of its members and may delegate all or any part of its responsibilities and
powers to any person or persons selected by it.

(ii) Subsection to Section 11(c), any authority granted to the Committee may
also be exercised by the full Board. To the extent that any permitted action
taken by the Board conflicts with action taken by the Committee, the Board
action shall control.

 

7



--------------------------------------------------------------------------------

(c) Discretion of Committee. Subject to Section 1(h), any determination made by
the Committee or by an appropriately delegated officer pursuant to delegated
authority under the provisions of the Plan with respect to any Award shall be
made in the sole discretion of the Committee or such delegate at the time of the
grant of the Award or, unless in contravention of any express term of the Plan,
at any time thereafter. All decisions made by the Committee or any appropriately
delegated officer pursuant to the provisions of the Plan shall be final and
binding on all persons, including the Company, Participants, and Eligible
Individuals.

(d) Award Agreements. The terms and conditions of each Award, as determined by
the Committee, shall be set forth in an Award Agreement, which shall be
delivered to the Participant receiving such Award upon, or as promptly as is
reasonably practicable following, the grant of such Award. The effectiveness of
an Award shall not be subject to the Award Agreement’s being signed by the
Company and/or the Participant receiving the Award unless specifically so
provided in the Award Agreement. Award Agreements may be amended only in
accordance with Section 12 hereof. Notwithstanding the provisions of the Plan or
an Award Agreement to the contrary, in the event that any term of any Award
Agreement conflicts with any provision of the Plan that specifically pertains to
Section 409A of the Code, the provision of the Plan shall govern.

Section 3. Common Stock Subject to Plan

(a) Plan Maximums. The maximum number of Shares that may be delivered pursuant
to Awards under the Plan shall be the sum of (a) the number of Shares that may
be issuable upon exercise or vesting of the Adjusted Awards and
(b) 5,000,000. The maximum number of Shares that may be granted pursuant to
Options intended to be Incentive Stock Options shall be 3,333,333 Shares. Shares
subject to an Award under the Plan may be authorized and unissued Shares or may
be treasury Shares.

(b) Individual Limits. No Participant may be granted Awards covering in excess
of 3,333,333 Shares during the term of the Plan; provided that Adjusted Awards
shall not be subject to this limitation.

(c) Rules for Calculating Shares Delivered.

(i) With respect to Awards other than Adjusted Awards, to the extent that any
Award is forfeited, or any Option and the related Tandem SAR (if any) or
Free-Standing SAR terminates, expires or lapses without being exercised, or any
Award is settled for cash, the Shares subject to such Awards not delivered as a
result thereof shall again be available for Awards under the Plan.

(ii) With respect to Awards other than Adjusted Awards, if the exercise price of
any Option and/or the tax withholding obligations relating to any Award are
satisfied by delivering Shares to the Company (by either actual delivery or by
attestation), only the number of Shares issued net of the Shares delivered or
attested to shall be deemed delivered for

 

8



--------------------------------------------------------------------------------

purposes of the limits set forth in Section 3(a). To the extent any Shares
subject to an Award are withheld to satisfy the exercise price (in the case of
an Option) and/or the tax withholding obligations relating to such Award, such
Shares shall not be deemed to have been delivered for purposes of the limits set
forth in Section 3(a).

(d) Adjustment Provision. In the event of a merger, consolidation, acquisition
of property or shares, stock rights offering, liquidation, Disaffiliation, or
similar event affecting the Company or any of its Subsidiaries (each, a
“Corporate Transaction”), the Committee or the Board may in its discretion make
such substitutions or adjustments as it deems appropriate and equitable to
(i) the aggregate number and kind of Shares or other securities reserved for
issuance and delivery under the Plan, (ii) the various maximum limitations set
forth in Sections 3(a) and 3(b) upon certain types of Awards and upon the grants
to individuals of certain types of Awards, (iii) the number and kind of Shares
or other securities subject to outstanding Awards; and (iv) the exercise price
of outstanding Options and Stock Appreciation Rights. In the event of a stock
dividend, stock split, reverse stock split, separation, spinoff, reorganization,
extraordinary dividend of cash or other property, share combination, or
recapitalization or similar event affecting the capital structure of the Company
(each, a “Share Change”), the Committee or the Board shall make such
substitutions or adjustments as it deems appropriate and equitable to (i) the
aggregate number and kind of Shares or other securities reserved for issuance
and delivery under the Plan, (ii) the various maximum limitations set forth in
Sections 3(a) and 3(b) upon certain types of Awards and upon the grants to
individuals of certain types of Awards, (iii) the number and kind of Shares or
other securities subject to outstanding Awards; and (iv) the exercise price of
outstanding Options and Stock Appreciation Rights. In the case of Corporate
Transactions, such adjustments may include, without limitation, (1) the
cancellation of outstanding Awards in exchange for payments of cash, property or
a combination thereof having an aggregate value equal to the value of such
Awards, as determined by the Committee or the Board in its sole discretion (it
being understood that in the case of a Corporate Transaction with respect to
which stockholders of Common Stock receive consideration other than publicly
traded equity securities of the ultimate surviving entity, any such
determination by the Committee that the value of an Option or Stock Appreciation
Right shall for this purpose be deemed to equal the excess, if any, of the value
of the consideration being paid for each Share pursuant to such Corporate
Transaction over the exercise price of such Option or Stock Appreciation Right
shall conclusively be deemed valid); (2) the substitution of other property
(including, without limitation, cash or other securities of the Company and
securities of entities other than the Company) for the Shares subject to
outstanding Awards; and (3) in connection with any Disaffiliation, arranging for
the assumption of Awards, or replacement of Awards with new awards based on
other property or other securities (including, without limitation, other
securities of the Company and securities of entities other than the Company), by
the affected Subsidiary, Affiliate, or division or by the entity that controls
such Subsidiary, Affiliate, or division following such Disaffiliation (as well
as any corresponding adjustments to Awards that remain based upon Company
securities). The Committee may adjust in its sole discretion the Performance
Goals applicable to any

 

9



--------------------------------------------------------------------------------

Awards to reflect any Share Change and any Corporate Transaction and any unusual
or non-recurring events and other extraordinary items, impact of charges for
restructurings, discontinued operations, and the cumulative effects of
accounting or tax changes, each as defined by generally accepted accounting
principles or as identified in the Company’s financial statements, notes to the
financial statements, management’s discussion and analysis or the Company’s
other SEC filings, provided that in the case of Performance Goals applicable to
any Qualified Performance-Based Awards, such adjustment does not violate
Section 162(m) of the Code. Any adjustment under this Section 3(d) need not be
the same for all Participants.

(e) Section 409A. Notwithstanding the foregoing: (i) any adjustments made
pursuant to Section 3(d) to Awards that are considered “deferred compensation”
within the meaning of Section 409A of the Code shall be made in compliance with
the requirements of Section 409A of the Code; (ii) any adjustments made pursuant
to Section 3(d) to Awards that are not considered “deferred compensation”
subject to Section 409A of the Code shall be made in such a manner as to ensure
that after such adjustment, the Awards either (A) continue not to be subject to
Section 409A of the Code or (B) comply with the requirements of Section 409A of
the Code; and (iii) in any event, neither the Committee nor the Board shall have
the authority to make any adjustments pursuant to Section 3(d) to the extent the
existence of such authority would cause an Award that is not intended to be
subject to Section 409A of the Code at the Grant Date to be subject thereto as
of the Grant Date.

Section 4. Eligibility

Awards may be granted under the Plan to Eligible Individuals and, with respect
to Adjusted Awards, in accordance with the terms of the Employee Matters
Agreement; provided, however, that Incentive Stock Options may be granted only
to employees of the Company and its subsidiaries or parent corporation (within
the meaning of Section 424(f) of the Code) and, with respect to Adjusted Awards
that are intended to qualify as incentive stock options within the meaning of
Section 421 of the Code, in accordance with the terms of the Employee Matters
Agreement.

Section 5. Options and Stock Appreciation Rights

With respect to Adjusted Awards, the provisions below will be applicable only to
the extent that they are not inconsistent with the Employee Matters Agreement
and the terms of the Adjusted Award assumed under the Employee Matters
Agreement:

(a) Types of Options. Options may be of two types: Incentive Stock Options and
Nonqualified Options. The Award Agreement for an Option shall indicate whether
the Option is intended to be an Incentive Stock Option or a Nonqualified Option.

(b) Types and Nature of Stock Appreciation Rights. Stock Appreciation Rights may
be “Tandem SARs,” which are granted in conjunction with an Option, or
“Free-Standing SARs,” which are not granted in conjunction with an Option. Upon
the exercise of a

 

10



--------------------------------------------------------------------------------

Stock Appreciation Right, the Participant shall be entitled to receive an amount
in cash, Shares, or both, in value equal to the product of (i) the excess of the
Fair Market Value of one Share over the exercise price of the applicable Stock
Appreciation Right, multiplied by (ii) the number of Shares in respect of which
the Stock Appreciation Right has been exercised. The applicable Award Agreement
shall specify whether such payment is to be made in cash or Common Stock or
both, or shall reserve to the Committee or the Participant the right to make
that determination prior to or upon the exercise of the Stock Appreciation
Right.

(c) Tandem SARs. A Tandem SAR may be granted at the Grant Date of the related
Option. A Tandem SAR shall be exercisable only at such time or times and to the
extent that the related Option is exercisable in accordance with the provisions
of this Section 5, and shall have the same exercise price as the related
Option. A Tandem SAR shall terminate or be forfeited upon the exercise or
forfeiture of the related Option, and the related Option shall terminate or be
forfeited upon the exercise or forfeiture of the Tandem SAR.

(d) Exercise Price. The exercise price per Share subject to an Option or
Free-Standing SAR shall be determined by the Committee and set forth in the
applicable Award Agreement, and shall not be less than the Fair Market Value of
a share of the Common Stock on the applicable Grant Date. In no event may any
Option or Free-Standing SAR granted under this Plan be amended, other than
pursuant to Section 3(d), to decrease the exercise price thereof, be cancelled
in conjunction with the grant of any new Option or Free-Standing SAR with a
lower exercise price or otherwise be subject to any action that would be
treated, for accounting purposes, as a “repricing” of such Option or
Free-Standing SAR, unless such amendment, cancellation, or action is approved by
the Company’s stockholders.

(e) Term. The Term of each Option and each Free-Standing SAR shall be fixed by
the Committee, but shall not exceed ten years from the Grant Date.

(f) Vesting and Exercisability. Except as otherwise provided herein, Options and
Free-Standing SARs shall be exercisable at such time or times and subject to
such terms and conditions as shall be determined by the Committee. If the
Committee provides that any Option or Free-Standing SAR will become exercisable
only in installments, the Committee may at any time waive such installment
exercise provisions, in whole or in part, based on such factors as the Committee
may determine. In addition, the Committee may at any time accelerate the
exercisability of any Option or Free-Standing SAR.

(g) Method of Exercise. Subject to the provisions of this Section 5, Options and
Free-Standing SARs may be exercised, in whole or in part, at any time during the
applicable Term by giving written notice of exercise to the Company or through
the procedures established with the Company’s appointed third-party Option
administrator specifying the number of Shares as to which the Option or
Free-Standing SAR is being exercised; provided, however, that, unless otherwise
permitted by the Committee, any such exercise

 

11



--------------------------------------------------------------------------------

must be with respect to a portion of the applicable Option or Free-Standing SAR
relating to no less than the lesser of the number of Shares then subject to such
Option or Free-Standing SAR or 100 Shares. In the case of the exercise of an
Option, such notice shall be accompanied by payment in full of the purchase
price (which shall equal the product of such number of Shares multiplied by the
applicable exercise price) by certified or bank check or such other instrument
as the Company may accept. If approved by the Committee, payment, in full or in
part, may also be made as follows:

(i) Payments may be made in the form of unrestricted Shares (by delivery of such
Shares or by attestation) of the same class as the Common Stock subject to the
Option already owned by the Participant (based on the Fair Market Value of the
Common Stock on the date the Option is exercised); provided, however, that, in
the case of an Incentive Stock Option, the right to make a payment in the form
of already owned Shares of the same class as the Common Stock subject to the
Option may be authorized only at the time the Option is granted.

(ii) To the extent permitted by applicable law, payment may be made by
delivering a properly executed exercise notice to the Company, together with a
copy of irrevocable instructions to a broker to deliver promptly to the Company
the amount of sale or loan proceeds necessary to pay the purchase price, and, if
requested, the amount of any federal, state, local or foreign withholding
taxes. To facilitate the foregoing, the Company may, to the extent permitted by
applicable law, enter into agreements for coordinated procedures with one or
more brokerage firms. To the extent permitted by applicable law, the Committee
may also provide for Company loans to be made for purposes of the exercise of
Options.

(iii) Payment may be made by instructing the Company to withhold a number of
Shares having a Fair Market Value (based on the Fair Market Value of the Common
Stock on the date the applicable Option is exercised) equal to the product of
(A) the exercise price multiplied by (B) the number of Shares in respect of
which the Option shall have been exercised.

(h) Delivery; Rights of Stockholders. No Shares shall be delivered pursuant to
the exercise of an Option until the exercise price therefor has been fully paid
and applicable taxes have been withheld. The applicable Participant shall have
all of the rights of a stockholder of the Company holding the class or series of
Common Stock that is subject to the Option or Stock Appreciation Right
(including, if applicable, the right to vote the applicable Shares and the right
to receive dividends), when the Participant (i) has given written notice of
exercise, (ii) if requested, has given the representation described in
Section 14(a), and (iii) in the case of an Option, has paid in full for such
Shares.

 

12



--------------------------------------------------------------------------------

(i) Terminations of Employment. Subject to Section 10, a Participant’s Options
and Stock Appreciation Rights shall be forfeited upon such Participant’s
Termination of Employment, except as set forth below:

(i) Upon a Participant’s Termination of Employment by reason of death, any
Option or Stock Appreciation Right held by the Participant that was exercisable
immediately before the Termination of Employment may be exercised at any time
until the earlier of (A) the first anniversary of the date of such death and
(B) the expiration of the Term thereof;

(ii) Upon a Participant’s Termination of Employment by reason of Disability or
Retirement, any Option or Stock Appreciation Right held by the Participant that
was exercisable immediately before the Termination of Employment may be
exercised at any time until the earlier of (A) the first anniversary of such
Termination of Employment and (B) the expiration of the Term thereof;

(iii) Upon a Participant’s Termination of Employment for Cause, any Option or
Stock Appreciation Right held by the Participant shall be forfeited, effective
as of such Termination of Employment;

(iv) Upon a Participant’s Termination of Employment for any reason other than
death, Disability, Retirement or for Cause, any Option or Stock Appreciation
Right held by the Participant that was exercisable immediately before the
Termination of Employment may be exercised at any time until the earlier of
(A) the 90th day following such Termination of Employment and (B) expiration of
the Term thereof; and

(v) Notwithstanding the above provisions of this Section 5(i), if a Participant
dies after such Participant’s Termination of Employment but while any Option or
Stock Appreciation Right remains exercisable as set forth above, such Option or
Stock Appreciation Right may be exercised at any time until the later of (A) the
earlier of (1) the first anniversary of the date of such death and
(2) expiration of the Term thereof and (B) the last date on which such Option or
Stock Appreciation Right would have been exercisable, absent this
Section 5(i)(v).

Notwithstanding the foregoing, the Committee shall have the power, in its
discretion, to apply different rules concerning the consequences of a
Termination of Employment; provided, however, that if such rules are less
favorable to the Participant than those set forth above, such rules are set
forth in the applicable Award Agreement. If an Incentive Stock Option is
exercised after the expiration of the exercise periods that apply for purposes
of Section 422 of the Code, such Option will thereafter be treated as a
Nonqualified Option.

 

13



--------------------------------------------------------------------------------

(j) Nontransferability of Options and Stock Appreciation Rights. No Option or
Free-Standing SAR shall be transferable by a Participant other than (i) by will
or by the laws of descent and distribution, or (ii) in the case of a
Nonqualified Option or Free-Standing SAR, pursuant to a qualified domestic
relations order or as otherwise expressly permitted by the Committee including,
if so permitted, pursuant to a transfer to the Participant’s family members or
to a charitable organization, whether directly or indirectly or by means of a
trust or partnership or otherwise. For purposes of this Plan, unless otherwise
determined by the Committee, “family member” shall have the meaning given to
such term in General Instructions A.1(a)(5) to Form S-8 under the Securities Act
of 1933, as amended, and any successor thereto. A Tandem SAR shall be
transferable only with the related Option as permitted by the preceding
sentence. Any Option or Stock Appreciation Right shall be exercisable, subject
to the terms of this Plan, only by the applicable Participant, the guardian or
legal representative of such Participant, or any person to whom such Option or
Stock Appreciation Right is permissibly transferred pursuant to this
Section 5(j), it being understood that the term “Participant” includes such
guardian, legal representative and other transferee; provided, however, that the
term “Termination of Employment” shall continue to refer to the Termination of
Employment of the original Participant.

Section 6. Restricted Stock

With respect to Adjusted Awards, the provisions below will be applicable only to
the extent that they are not inconsistent with the Employee Matters Agreement
and the terms of the Adjusted Award assumed under the Employee Matters
Agreement:

(a) Nature of Awards and Certificates. Shares of Restricted Stock are actual
Shares issued to a Participant, and shall be evidenced in such manner as the
Committee may deem appropriate, including book-entry registration or issuance of
one or more stock certificates. Any certificate issued in respect of Shares of
Restricted Stock shall be registered in the name of the applicable Participant
and, in the case of Restricted Stock, shall bear an appropriate legend referring
to the terms, conditions, and restrictions applicable to such Award,
substantially in the following form:

“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) of the
HSN, Inc. 2008 Stock and Annual Incentive Plan and an Award Agreement. Copies of
such Plan and Agreement are on file at the offices of HSN, Inc., 1 HSN Drive,
St. Petersburg, Florida 33729.”

The Committee may require that the certificates evidencing such shares be held
in custody by the Company until the restrictions thereon shall have lapsed and
that, as a condition of any Award of Restricted Stock, the applicable
Participant shall have delivered a stock power, endorsed in blank, relating to
the Common Stock covered by such Award.

 

14



--------------------------------------------------------------------------------

(b) Terms and Conditions. Shares of Restricted Stock shall be subject to the
following terms and conditions:

(i) The Committee shall, prior to or at the time of grant, condition the vesting
or transferability of an Award of Restricted Stock upon the continued service of
the applicable Participant or the attainment of Performance Goals, or the
attainment of Performance Goals and the continued service of the applicable
Participant. In the event that the Committee conditions the grant or vesting of
an Award of Restricted Stock upon the attainment of Performance Goals or the
attainment of Performance Goals and the continued service of the applicable
Participant, the Committee may, prior to or at the time of grant, designate such
an Award as a Qualified Performance-Based Award. The conditions for grant,
vesting, or transferability and the other provisions of Restricted Stock Awards
(including without limitation any Performance Goals) need not be the same with
respect to each Participant.

(ii) Subject to the provisions of the Plan and the applicable Award Agreement,
during the period, if any, set by the Committee, commencing with the date of
such Restricted Stock Award for which such vesting restrictions apply and until
the expiration of such vesting restrictions (the “Restriction Period”), the
Participant shall not be permitted to sell, assign, transfer, pledge or
otherwise encumber Shares of Restricted Stock.

(iii) Except as provided in this Section 6 and in the applicable Award
Agreement, the applicable Participant shall have, with respect to the Shares of
Restricted Stock, all of the rights of a stockholder of the Company holding the
class or series of Common Stock that is the subject of the Restricted Stock,
including, if applicable, the right to vote the Shares and the right to receive
any cash dividends. If so determined by the Committee in the applicable Award
Agreement and subject to Section 14(e), (A) cash dividends on the class or
series of Common Stock that is the subject of the Restricted Stock Award shall
be automatically deferred and reinvested in additional Restricted Stock, held
subject to the vesting of the underlying Restricted Stock, and (B) subject to
any adjustment pursuant to Section 3(d), dividends payable in Common Stock shall
be paid in the form of Restricted Stock of the same class as the Common Stock
with which such dividend was paid, held subject to the vesting of the underlying
Restricted Stock.

(iv) Except as otherwise set forth in the applicable Award Agreement, upon a
Participant’s Termination of Employment for any reason during the Restriction
Period, all Shares of Restricted Stock still subject to restriction shall be
forfeited by such Participant; provided, however, that subject to Section 11(b),
the Committee shall have the discretion to waive, in whole or in part, any or
all remaining restrictions with respect to any or all of such Participant’s
Shares of Restricted Stock.

 

15



--------------------------------------------------------------------------------

(v) If and when any applicable Performance Goals are satisfied and the
Restriction Period expires without a prior forfeiture of the Shares of
Restricted Stock for which legended certificates have been issued, unlegended
certificates for such Shares shall be delivered to the Participant upon
surrender of the legended certificates.

Section 7. Restricted Stock Units

With respect to Adjusted Awards, the provisions below will be applicable only to
the extent that they are not inconsistent with the Employee Matters Agreement
and the terms of the Adjusted Award assumed under the Employee Matters
Agreement:

(a) Nature of Awards. Restricted Stock Units are Awards denominated in Shares
that will be settled, subject to the terms and conditions of the Restricted
Stock Units, in an amount in cash, Shares or both, based upon the Fair Market
Value of a specified number of Shares.

(b) Terms and Conditions. Restricted Stock Units shall be subject to the
following terms and conditions:

(i) The Committee shall, prior to or at the time of grant, condition the grant,
vesting, or transferability of Restricted Stock Units upon the continued service
of the applicable Participant or the attainment of Performance Goals, or the
attainment of Performance Goals and the continued service of the applicable
Participant. In the event that the Committee conditions the grant or vesting of
Restricted Stock Units upon the attainment of Performance Goals or the
attainment of Performance Goals and the continued service of the applicable
Participant, the Committee may, prior to or at the time of grant, designate such
Awards as Qualified Performance-Based Awards. The conditions for grant, vesting
or transferability and the other provisions of Restricted Stock Units (including
without limitation any Performance Goals) need not be the same with respect to
each Participant. An Award of Restricted Stock Units shall be settled as and
when the Restricted Stock Units vest or at a later time specified by the
Committee or in accordance with an election of the Participant, if the Committee
so permits.

(ii) Subject to the provisions of the Plan and the applicable Award Agreement,
during the period, if any, set by the Committee, commencing with the date of
such Restricted Stock Units for which such vesting restrictions apply and until
the expiration of such vesting restrictions (the “Restriction Period”), the
Participant shall not be permitted to sell, assign, transfer, pledge or
otherwise encumber Restricted Stock Units.

 

16



--------------------------------------------------------------------------------

(iii) The Award Agreement for Restricted Stock Units shall specify whether, to
what extent and on what terms and conditions the applicable Participant shall be
entitled to receive current or deferred payments of cash, Common Stock or other
property corresponding to the dividends payable on the Common Stock (subject to
Section 14(e) below).

(iv) Except as otherwise set forth in the applicable Award Agreement, upon a
Participant’s Termination of Employment for any reason during the Restriction
Period, all Restricted Stock Units still subject to restriction shall be
forfeited by such Participant; provided, however, that subject to Section 11(b),
the Committee shall have the discretion to waive, in whole or in part, any or
all remaining restrictions with respect to any or all of such Participant’s
Restricted Stock Units, provided, however, if any of such Participant’s
Restricted Stock Units constitute “nonqualified deferred compensation” within
the meaning of Section 409A of the Code, settlement of such Restricted Stock
Units shall not occur until the date such Restricted Stock Units would otherwise
be settled pursuant to the terms of the Award Agreement.

Section 8. Other Stock-Based Awards

Other Awards of Common Stock and other Awards that are valued in whole or in
part by reference to, or are otherwise based upon or settled in, Common Stock,
including (without limitation), unrestricted stock, performance units, dividend
equivalents, and convertible debentures, may be granted under the Plan.

Section 9. Bonus Awards

(a) Determination of Awards. The Committee shall determine the total amount of
Bonus Awards for each Plan Year or such shorter performance period as the
Committee may establish in its sole discretion. Prior to the beginning of the
Plan Year or such shorter performance period as the Committee may establish in
its sole discretion (or such later date as may be prescribed by the Internal
Revenue Service under Section 162(m) of the Code), the Committee shall establish
Performance Goals for Bonus Awards for the Plan Year or such shorter period;
provided, that such Performance Goals may be established at a later date for
Participants who are not “covered employees” (within the meaning of
Section 162(m)(3) of the Code). Bonus amounts payable to any individual
Participant with respect to a Plan Year will be limited to a maximum of $10
million. For performance periods that are shorter than a Plan Year, such $10
million maximum may be pro-rated if so determined by the Committee.

(b) Payment of Awards. Bonus Awards under the Plan shall be paid in cash or in
shares of Common Stock (valued at Fair Market Value as of the date of payment)
as determined by the Committee, as soon as practicable following the close of
the Plan Year or such shorter performance period as the Committee may
establish. It is intended that a Bonus Award will be paid no later than the
fifteenth (15th) day of the third month following the later of: (i) the end of
the Participant’s taxable year in which the requirements for

 

17



--------------------------------------------------------------------------------

such Bonus Award have been satisfied by the Participant or (ii) the end of the
Company’s fiscal year in which the requirements for such Bonus Award have been
satisfied by the Participant. The Committee may at its option establish
procedures pursuant to which Participants are permitted to defer the receipt of
Bonus Awards payable hereunder (provided such plan complies with Section 409A of
the Code). The Bonus Award for any Plan Year or such shorter performance period
to any Participant may be reduced or eliminated by the Committee in its
discretion.

Section 10. Change in Control Provisions

(a) Adjusted Awards. With respect to all Adjusted Awards, subject to Sections
3(d), 3(e), 10(e) and 14(k), unless otherwise provided in the applicable Award
Agreement, notwithstanding any other provision of this Plan to the contrary,
upon a Participant’s Termination of Employment, during the two-year period
following a Change in Control, by the Company other than for Cause or Disability
or by the Participant for Good Reason (as defined below):

(i) any Options outstanding as of such Termination of Employment which were
outstanding as of the date of such Change in Control shall be fully exercisable
and vested and shall remain exercisable until the later of (i) the last date on
which such Option would be exercisable in the absence of this Section 10(a) and
(ii) the earlier of (A) the first anniversary of such Change in Control and
(B) expiration of the Term of such Option;

(ii) the restrictions and deferral limitations applicable to any Restricted
Stock shall lapse, and such Restricted Stock outstanding as of such Termination
of Employment which were outstanding as of the date of such Change in Control
shall become free of all restrictions and become fully vested and transferable;
and

(iii) all Restricted Stock Units outstanding as of such Termination of
Employment which were outstanding as of the date of such Change in Control shall
be considered to be earned and payable in full, and any restrictions shall lapse
and such Restricted Stock Units shall be settled as promptly as is practicable
in the form set forth in the applicable Award Agreement; provided, however, that
with respect to any Restricted Stock Unit that constitutes “nonqualified
deferred compensation” within the meaning of Section 409A of the Code, the
settlement of such Restricted Stock Units pursuant to this Section 10(a)(iii)
shall only occur upon the Change in Control if such Change in Control
constitutes a “change in the ownership of the corporation,” a “change in
effective control of the corporation: or a “change in the ownership of a
substantial portion of the assets of the corporation,” within the meaning of
Section 409A(a)(2)(v) of the Code.

(b) Impact of Event on Awards other than Adjusted Awards. Subject to paragraph
(e) of this Section 10, and paragraph (d) of Section 12, unless otherwise
provided in any applicable Award Agreement and except as otherwise provided in
paragraph (a) of this Section 10, in connection with a Change of Control, the
Committee may make such adjustments and/or settlements of outstanding

 

18



--------------------------------------------------------------------------------

Awards as it deems appropriate and consistent with the Plan’s purposes,
including, without limitation, the acceleration of vesting of Awards either upon
a Change of Control or upon various terminations of employment following a
Change of Control. The Committee may provide for such adjustments as a term of
the Award or may make such adjustments following the granting of the Award.

(c) Definition of Change in Control. For purposes of the Plan, unless otherwise
provided in an option agreement or other agreement relating to an Award, a
“Change in Control” shall mean the happening of any of the following events:

(i) The acquisition by any individual, entity or Group (a “Person”), other than
the Company, of Beneficial Ownership of equity securities of the Company
representing more than 50% of the voting power of the then outstanding equity
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
any acquisition that would constitute a Change in Control under this subsection
(i) that is also a Business Combination shall be determined exclusively under
subsection (iii) below; or

(ii) Individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Directors”) cease for any reason to constitute at least a majority of
the Board; provided, however, that any individual becoming a director subsequent
to the Effective Date, whose election, or nomination for election by the
Company’s stockholders, was approved by a vote of at least a majority of the
Incumbent Directors at such time shall become an Incumbent Director, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or

(iii) Consummation of a reorganization, merger, consolidation, sale or other
disposition of all or substantially all of the assets of the Company, the
purchase of assets or stock of another entity, or other similar corporate
transaction (a “Business Combination”), in each case, unless immediately
following such Business Combination, (A) more than 50% of the Resulting Voting
Power shall reside in Outstanding Company Voting Securities retained by the
Company’s stockholders in the Business Combination and/or voting securities
received by such stockholders in the Business Combination on account of
Outstanding Company Voting Securities, and (B) at least a majority of the
members of the board of directors (or equivalent governing body, if applicable)
of the entity resulting from such Business Combination were Incumbent Directors
at the time of the initial agreement, or action of the Board, providing for such
Business Combination; or

 

19



--------------------------------------------------------------------------------

(iv) Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

Notwithstanding the foregoing, the Separation shall not constitute a Change in
Control. For the avoidance of doubt, with respect to Adjusted Awards, any
reference in an Award Agreement or the applicable IAC Long Term Incentive Plan
to a “change in control,” “change of control” or similar definition shall be
deemed to refer to a Change of Control hereunder.

(d) For purposes of this Section 10, “Good Reason” means (i) “Good Reason” as
defined in any Individual Agreement or Award Agreement to which the applicable
Participant is a party, or (ii) if there is no such Individual Agreement or if
it does not define Good Reason, without the Participant’s prior written consent:
(A) a material reduction in the Participant’s rate of annual base salary from
the rate of annual base salary in effect for such Participant immediately prior
to the Change in Control, (B) a relocation of the Participant’s principal place
of business more than 35 miles from the city in which such Participant’s
principal place of business was located immediately prior to the Change in
Control or (C) a material and demonstrable adverse change in the nature and
scope of the Participant’s duties from those in effect immediately prior to the
Change in Control. In order to invoke a Termination of Employment for Good
Reason, a Participant shall provide written notice to the Company of the
existence of one or more of the conditions described in clauses (A) through
(C) within 90 days following the Participant’s knowledge of the initial
existence of such condition or conditions, and the Company shall have 30 days
following receipt of such written notice (the “Cure Period”) during which it may
remedy the condition. In the event that the Company fails to remedy the
condition constituting Good Reason during the Cure Period, the Participant must
terminate employment, if at all, within 90 days following the Cure Period in
order for such Termination of Employment to constitute a Termination of
Employment for Good Reason.

(e) Notwithstanding the foregoing, if any Award is subject to Section 409A of
the Code, this Section 10 shall be applicable only to the extent specifically
provided in the Award Agreement and as permitted pursuant to Section 14(k).

Section 11. Qualified Performance-Based Awards; Section 16(b)

(a) The provisions of this Plan are intended to ensure that all Options and
Stock Appreciation Rights granted hereunder to any Participant who is or may be
a “covered employee” (within the meaning of Section 162(m)(3) of the Code) in
the tax year in which such Option or Stock Appreciation Right is expected to be
deductible to the Company qualify for the Section 162(m) Exemption, and all such
Awards shall therefore be considered Qualified Performance-Based Awards and this
Plan shall be interpreted and operated consistent with that intention
(including, without limitation, to require that all such Awards be granted by a
committee composed solely of members who satisfy the requirements for being
“outside directors” for purposes of the Section 162(m) Exemption (“Outside
Directors”)). When granting any Award other than an Option or Stock Appreciation
Right, the Committee may designate

 

20



--------------------------------------------------------------------------------

such Award as a Qualified Performance-Based Award, based upon a determination
that (i) the recipient is or may be a “covered employee” (within the meaning of
Section 162(m)(3) of the Code) with respect to such Award, and (ii) the
Committee wishes such Award to qualify for the Section 162(m) Exemption, and the
terms of any such Award (and of the grant thereof) shall be consistent with such
designation (including, without limitation, that all such Awards be granted by a
committee composed solely of Outside Directors).

(b) Each Qualified Performance-Based Award (other than an Option or Stock
Appreciation Right) shall be earned, vested and payable (as applicable) only
upon the achievement of one or more Performance Goals (as certified in writing
by the Committee, except if compensation is attributable solely to the increase
in the value of the Common Stock), together with the satisfaction of any other
conditions, such as continued employment, as the Committee may determine to be
appropriate, and no Qualified Performance-Based Award may be amended, nor may
the Committee exercise any discretionary authority it may otherwise have under
this Plan with respect to a Qualified Performance-Based Award under this Plan,
in any manner that would cause the Qualified Performance-Based Award to cease to
qualify for the Section 162(m) Exemption; provided, however, that (i) the
Committee may provide, either in connection with the grant of the applicable
Award or by amendment thereafter, that achievement of such Performance Goals
will be waived upon the death or Disability of the Participant or under any
other circumstance with respect to which the existence of such possible waiver
will not cause the Award to fail to qualify for the Section 162(m) Exemption as
of the Grant Date, and (ii) the provisions of Section 10 shall apply
notwithstanding this Section 11(b).

(c) The full Board shall not be permitted to exercise authority granted to the
Committee to the extent that the grant or exercise of such authority would cause
an Award designated as a Qualified Performance-Based Award not to qualify for,
or to cease to qualify for, the Section 162(m) Exemption.

(d) The provisions of this Plan are intended to ensure that no transaction under
the Plan is subject to (and not exempt from) the short-swing recovery rules of
Section 16(b) of the Exchange Act (“Section 16(b)”). Accordingly, the
composition of the Committee shall be subject to such limitations as the Board
deems appropriate to permit transactions pursuant to this Plan to be exempt
(pursuant to Rule 16b-3 promulgated under the Exchange Act) from Section 16(b),
and no delegation of authority by the Committee shall be permitted if such
delegation would cause any such transaction to be subject to (and not exempt
from) Section 16(b).

Section 12. Term, Amendment and Termination

(a) Effectiveness. The Plan shall be effective as of the date (the “Effective
Date”) it is adopted by the Board, subject to the approval by the holders of at
least a majority of the voting power represented by outstanding capital stock of
the Company that is entitled generally to vote in the election of directors.

 

21



--------------------------------------------------------------------------------

(b) Termination. The Plan will terminate on the tenth anniversary of the
Effective Date. Awards outstanding as of such date shall not be affected or
impaired by the termination of the Plan.

(c) Amendment of Plan. The Board may amend, alter, or discontinue the Plan, but
no amendment, alteration or discontinuation shall be made which would materially
impair the rights of the Participant with respect to a previously granted Award
without such Participant’s consent, except such an amendment made to comply with
applicable law, including without limitation Section 409A of the Code, stock
exchange rules or accounting rules. In addition, no such amendment shall be made
without the approval of the Company’s stockholders to the extent such approval
is required by applicable law or the listing standards of the Applicable
Exchange.

(d) Amendment of Awards. Subject to Section 5(d), the Committee may unilaterally
amend the terms of any Award theretofore granted, but no such amendment shall
cause a Qualified Performance-Based Award to cease to qualify for the
Section 162(m) Exemption or without the Participant’s consent materially impair
the rights of any Participant with respect to an Award, except such an amendment
made to cause the Plan or Award to comply with applicable law, stock exchange
rules or accounting rules.

Section 13. Unfunded Status of Plan

It is presently intended that the Plan constitute an “unfunded” plan for
incentive and deferred compensation. Solely to the extent permitted under
Section 409A, the Committee may authorize the creation of trusts or other
arrangements to meet the obligations created under the Plan to deliver Common
Stock or make payments; provided, however, that the existence of such trusts or
other arrangements is consistent with the “unfunded” status of the Plan.
Notwithstanding any provision of this Plan to the contrary, with respect to any
Award that constitutes “nonqualified deferred compensation” within the meaning
of Section 409A of the Code, no trust shall be funded with respect to any such
Award if such funding would result in taxable income to the Participant by
reason of Section 409A(b) of the Code and in no event shall any such trust
assets at any time be located or transferred outside of the United States,
within the meaning of Section 409A(b) of the Code.

Section 14. General Provisions

(a) Conditions for Issuance. The Committee may require each person purchasing or
receiving Shares pursuant to an Award to represent to and agree with the Company
in writing that such person is acquiring the Shares without a view to the
distribution thereof. The certificates for such Shares may include any legend
which the Committee deems appropriate to reflect any restrictions on
transfer. Notwithstanding any other provision of the Plan or agreements made
pursuant thereto, the Company shall not be required to issue or deliver any
certificate or certificates for Shares under the Plan prior to fulfillment of
all of the following conditions: (i) listing or approval for listing upon notice
of issuance, of such Shares on the Applicable Exchange; (ii) any registration or
other qualification

 

22



--------------------------------------------------------------------------------

of such Shares of the Company under any state or federal law or regulation, or
the maintaining in effect of any such registration or other qualification which
the Committee shall, in its absolute discretion upon the advice of counsel, deem
necessary or advisable; and (iii) obtaining any other consent, approval, or
permit from any state or federal governmental agency which the Committee shall,
in its absolute discretion after receiving the advice of counsel, determine to
be necessary or advisable.

(b) Additional Compensation Arrangements. Nothing contained in the Plan shall
prevent the Company or any Subsidiary or Affiliate from adopting other or
additional compensation arrangements for its employees.

(c) No Contract of Employment. The Plan shall not constitute a contract of
employment, and adoption of the Plan shall not confer upon any employee any
right to continued employment, nor shall it interfere in any way with the right
of the Company or any Subsidiary or Affiliate to terminate the employment of any
employee at any time.

(d) Required Taxes. No later than the date as of which an amount first becomes
includible in the gross income of a Participant for federal, state, local or
foreign income or employment or other tax purposes with respect to any Award
under the Plan, such Participant shall pay to the Company, or make arrangements
satisfactory to the Company regarding the payment of, any federal, state, local
or foreign taxes of any kind required by law to be withheld with respect to such
amount. If determined by the Company, withholding obligations may be settled
with Common Stock, including Common Stock that is part of the Award that gives
rise to the withholding requirement. The obligations of the Company under the
Plan shall be conditional on such payment or arrangements, and the Company and
its Affiliates shall, to the extent permitted by law, have the right to deduct
any such taxes from any payment otherwise due to such Participant. The Committee
may establish such procedures as it deems appropriate, including making
irrevocable elections, for the settlement of withholding obligations with Common
Stock.

(e) Limitation on Dividend Reinvestment and Dividend Equivalents. Reinvestment
of dividends in additional Restricted Stock at the time of any dividend payment,
and the payment of Shares with respect to dividends to Participants holding
Awards of Restricted Stock Units, shall only be permissible if sufficient Shares
are available under Section 3 for such reinvestment or payment (taking into
account then outstanding Awards). In the event that sufficient Shares are not
available for such reinvestment or payment, such reinvestment or payment shall
be made in the form of a grant of Restricted Stock Units equal in number to the
Shares that would have been obtained by such payment or reinvestment, the terms
of which Restricted Stock Units shall provide for settlement in cash and for
dividend equivalent reinvestment in further Restricted Stock Units on the terms
contemplated by this Section 14(e).

(f) Designation of Death Beneficiary. The Committee shall establish such
procedures as it deems appropriate for a Participant to designate a beneficiary
to whom any amounts payable in the event of such Participant’s death are to be
paid or by whom any rights of such eligible Individual, after such Participant’s
death, may be exercised.

 

23



--------------------------------------------------------------------------------

(g) Subsidiary Employees. In the case of a grant of an Award to any employee of
a Subsidiary of the Company, the Company may, if the Committee so directs, issue
or transfer the Shares, if any, covered by the Award to the Subsidiary, for such
lawful consideration as the Committee may specify, upon the condition or
understanding that the Subsidiary will transfer the Shares to the employee in
accordance with the terms of the Award specified by the Committee pursuant to
the provisions of the Plan. All Shares underlying Awards that are forfeited or
canceled should revert to the Company.

(h) Governing Law and Interpretation. The Plan and all Awards made and actions
taken thereunder shall be governed by and construed in accordance with the laws
of the State of Delaware, without reference to principles of conflict of
laws. The captions of this Plan are not part of the provisions hereof and shall
have no force or effect.

(i) Non-Transferability. Except as otherwise provided in Section 5(j) or by the
Committee, Awards under the Plan are not transferable except by will or by laws
of descent and distribution.

(j) Foreign Employees and Foreign Law Considerations. The Committee may grant
Awards to Eligible Individuals who are foreign nationals, who are located
outside the United States or who are not compensated from a payroll maintained
in the United States, or who are otherwise subject to (or could cause the
Company to be subject to) legal or regulatory provisions of countries or
jurisdictions outside the United States, on such terms and conditions different
from those specified in the Plan as may, in the judgment of the Committee, be
necessary or desirable to foster and promote achievement of the purposes of the
Plan, and, in furtherance of such purposes, the Committee may make such
modifications, amendments, procedures, or subplans as may be necessary or
advisable to comply with such legal or regulatory provisions.

(k) Section 409A of the Code. It is the intention of the Company that no Award
shall be “deferred compensation” subject to Section 409A of the Code, unless and
to the extent that the Committee specifically determines otherwise as provided
in this Section 14(k), and the Plan and the terms and conditions of all Awards
shall be interpreted accordingly. The terms and conditions governing any Awards
that the Committee determines will be subject to Section 409A of the Code,
including any rules for elective or mandatory deferral of the delivery of cash
or Shares pursuant thereto and any rules regarding treatment of such Awards in
the event of a Change in Control, shall be set forth in the applicable Award
Agreement, and shall comply in all respects with Section 409A of the Code.
Notwithstanding any other provision of the Plan to the contrary, with respect to
any Award that constitutes a “nonqualified deferred compensation plan” subject
to Section 409A of the Code, any payments (whether in cash, Shares or other
property) to be made with respect to the Award upon the Participant’s
Termination of Employment shall be delayed until the earlier of (A) the first
day of the seventh month following the Participant’s Termination of Employment
if the Participant is a “specified employee” within the meaning of Section 409A
of the Code, and (B) the Participant’s death.

 

24



--------------------------------------------------------------------------------

(l) Employee Matters Agreement. Notwithstanding anything in this Plan to the
contrary, to the extent that the terms of this Plan are inconsistent with the
terms of an Adjusted Award, the terms of the Adjusted Award shall be governed by
the Employee Matters Agreement, the applicable IAC Long-Term Incentive Plan and
the award agreement entered into thereunder.

 

25